Title: Remarks & Occurrs. in October [1770]
From: Washington, George
To: 




Octr. 5th.Began a journey to the Ohio in Company with Doctr. Craik his Servant, & two of mine with a lead Horse with Baggage. Dind at Towlston and lodgd at Leesburg distant from Mount Vernon abt. 45 Miles. Here my Portmanteau horse faild in his stomach.


   
   For additional annotation of GW’s diary entries for October, see the previous section.



   
   Towlston Grange was Bryan Fairfax’s home in Fairfax County.


 


6. Fed our Horses on the Top of the Ridge at one Codleys & arrivd at my Brother Samls. on Worthingtons Marsh  a little after they had dind the distance being about 30 Miles. From hence I dispatchd a Messenger to Colo. Stephens  apprising him of my arrival and Intended Journey.


   
   Samuel Worthington, a Quaker, had settled as early as 1730 on a crown grant of some 3,000 acres northwest of present-day Charles Town, W.Va., on Evitt’s Marsh or Evitt’s Run. Much of the land went to his son Col. Robert Worthington (1730–1799) (wayland [2]John W. Wayland. Historic Homes of Northern Virginia and the Eastern Panhandle of West Virginia. Staunton, Va., 1937., 20–21). Lawrence Washington purchased 230 acres of this property from Worthington and in his will (20 June 1752, DLC:GW) bequeathed these acres to his half brothers Samuel, John, and Charles. Samuel located in the area by 1768 and began construction of his home Harewood, some three miles from the site of Charles Town. He probably moved his family to Harewood from Stafford County in 1770, although the house may not have been finished until 1771 (see wayland [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 132–35).



   
   After the French and Indian War, Adam Stephen settled on a farm in Frederick County, near present-day Martinsburg, W.Va.


 



7. My Portmanteau Horse being unable to proceed, I left him at my Brothers & got one of his & proceedd. by Jolliffs & Jasper Rinkers to Saml. Pritchards on Cacapehen; distant according to Acct. 39 Miles; but by my Computation 42 thus reckond 15 to Jolliffs, 14 to Rinkers; & 13 to Pritchards. At Rinkers which appears to be a cleanly House my boy was taken Sick but continued on to Pritchards. Pritchards is also a pretty good House, their being fine Pasturage good fences, & Beds tolerably clean.


   
   William Jolliffe, Sr. (1695–1765), a Quaker and a practicing attorney, moved with his family to the Shenandoah Valley about 1743 and settled in the vicinity of Opequon Creek, north of Winchester. His sons, William, James, Edmund, and John, all lived in Frederick County, in the area of Hopewell Meeting (jolliffeWilliam Jolliffe. Historical, Genealogical, and Biographical Account of the Jolliffe Family of Virginia, 1652 to 1893. Philadelphia, 1893., 66–79).


 


8. My Servant being unable to Travel I left him at Pritchards with Doctr. Craik & proceedd. myself with Vale. Crawford to Colo. Cresaps in ordr. to learn from him (being just arrivd from England) the particulars of the Grant said to be lately sold to Walpole & others, for a certain Tract of Country on the Ohio. The distance from Pritchards to Cresaps according to Computation is 26 Miles, thus reckond; to the Fort at Henry Enochs 8 Miles (road exceedg. bad) 12 to Cox’s at the Mouth of little Cacapehon and 6 afterwards.


   
   Undoubtedly one of the factors which prompted GW’s trip to the Ohio in the fall of 1770 to examine western lands was information concerning a new land scheme being promoted in England. The project had grown out of negotiations between Thomas Walpole, a prominent British politician, and Samuel Wharton, Philadelphia merchant and land speculator. The plan called for the acquisition of an initial grant of 2,400,000 acres from the crown, later increased to some 20,000,000 acres, which would have encompassed much of the area of Kentucky, southwestern Pennsylvania, and the western part of West Virginia. The proposal included a plan to establish a new colony to be called Vandalia. In Dec. 1769 the Grand Ohio Company was formed to further the scheme. At its height the new company included such influential Englishmen as Thomas Pownall, Lord Hertford, Richard Jackson, George Grenville, Anthony Todd, and William Strahan and such prominent Americans as the Whartons, Benjamin Franklin, Sir William Johnson, George Croghan, and William Trent. On 20 July 1770 the Board of Trade sent Virginia Governor Botetourt extensive information on the Walpole petition (P.R.O., C.O.5/1369, ff. 17–18), and on 9 Sept. and 5 Oct. GW wrote to the governor pointing out the conflict between the Walpole associates’ claims and the interests of Virginia (CLU-C, PPRF). It had soon become clear that the boundaries of the new grant would overlap the claims of the Mississippi Company (of which GW was a member) and those of the Ohio Company of Virginia and would encroach on the bounty lands claimed by veterans of the

Virginia Regiment and the lands ceded to the “Suffering Traders” by the Six Nations, although some of these claims were recognized by the Walpole associates and concessions made to their holders (see sosinJack M. Sosin. Whitehall and the Wilderness: The Middle West in British Colonial Policy, 1760–1775. Lincoln, Neb., 1961., 181–209; abernethyThomas Perkins Abernethy. Western Lands and The American Revolution. 1937. Reprint. New York, 1959., 40–58; George Mercer to GW, 18 Dec. 1770, DLC:GW). For the reaction in Virginia to the proposed grant, see William Nelson to Lord Hillsborough, 18 Oct. 1770, JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, xxii-xxv.


   
   Thomas Cresap had spent much of 1770 in England and had made a particular inquiry into the affairs of the new company (bailey [4]Kenneth P. Bailey. Thomas Cresap, Maryland Frontiersman. Boston, 1944., 127). During their meeting on 8 Oct., Cresap gave GW extensive information about the new company including the fact that shares in the enterprise might be available from the members (see George Croghan to Joseph Wharton, Jr., 25 Oct. 1770, PHi: Sarah A. G. Smith Family Papers; GW to George Mercer, 22 Nov. 1771, DLC:GW). That GW was interested at least for a time in acquiring some interest in the Walpole company is indicated by the fact that he wrote to Croghan, 24 Nov. 1770, inquiring the latter’s price for his share in the new company (DLC:GW). He made similar inquiries of George Mercer in 1771 (GW to Mercer, 22 Nov. 1771, DLC:GW).



   
   Henry Enoch had received a grant on 22 April 1753 for 388 acres on Cacapon River based on a survey done for him by GW in 1750. He received a further grant of 271½ acres in Hampshire County in 1761 (Northern Neck Deeds and Grants, Book H, 280, Book K, 228, Vi Microfilm). See also keith [1]Arthur L. Keith. “The Enoch (Enochs) Family.” Tyler’s Historical and Genealogical Quarterly Magazine 4 (1922–23): 442–45.. Enoch’s fort, erected after Braddock’s Defeat, was built at the forks of the Great Cacapon River, on the road from Winchester in what is now Hampshire County, W.Va. GW had suggested the fort on a list of frontier defenses drawn up in 1756 (DLC:GW).



   
   Cox’s fort appears on Thomas Hutchins’s 1778 map at the mouth of the Little Cacapon River. It was apparently a supply center during the French and Indian War (koontzLouis K. Koontz. The Virginia Frontier, 1754–1763. Baltimore, 1925., 114–15). GW had surveyed this area for Friend Cox, 25 April 1750 (DLC:GW).


 


9. Went up to Rumney in order to buy work Horses, & meet Doctr. Craik and my Baggage. Arrivd there abt. 12 distance 16 Miles. In the Afternoon Doctr. Craik my Servt. (much amended) and the Baggage, arrivd from Pritchards; said to be 28 Miles.
 


10. Having purchasd two Horses, and recoverd another which had been gone from me near 3 Years, I dispatchd my boy Giles with my two Riding Horses home, & proceeded on my journey; arriving at one Wises (now Turners) Mill about 22 Miles it being Reckond Seven to the place where Cox’s Fort formerly stood; 10 to One Parkers; & five afterwards. The Road from the South Branch to Pattersons C[ree]k is Hilly—down the C[ree]k on which is good Land, Sloppy to Parkers & from Parkers to Turners Hilly again.
 


11. The Morning being wet & heavy we did not set of till 11 Oclock & arrivd that Night at one Killams on a branch of Georges

C[ree]k, distant 10½ Measurd Miles from the North Branch of Potomack where we cross at the lower end of my Decd. Brother Auge. Bottom, known by the name of Pendergrasses. This Crossing is two Miles from the aforesaid Mill & the Road bad as it likewise is to Killams, the Country being very Hilly & stony.
From Killams to Fort Cumberland is the same distance that it is to the Crossing above mentiond, & the Road from thence to Jolliffs by the old Town much better.


   
   Pendergrass’s Bottom was purchased by Lawrence Washington from Garret Pendergrass, probably when Pendergrass, an early settler and trader in the area, moved to Pennsylvania about 1752. In his will Lawrence left the land to his brother Augustine Washington (20 June 1752, DLC:GW).


 


12. We left Killams early in the Morning—breakfasted at the little Meadows 10 Miles of, and lodgd at the great Crossings 20 Miles further, which we found a tolerable good days work.
The Country we traveld over today was very Mountainous & stony, with but very little good Land, & that lying in Spots.
 


13. Set out about Sunrise, breakfasted at the Great Meadows 13 Miles of, & reachd Captn. Crawfords about 5 Oclock.
The Lands we travelld over to day till we had crossd the Laurel Hill  (except in smal spots) was very Mountainous & indifferent—but when we came down the Hill to the Plantation of Mr. Thos. Gist  the L[an]d, appeard charming; that which lay level being as rich & black as any thing coud possibly be. The more Hilly kind, tho of a different complexion must be good, as well from the Crops it produces, as from the beautiful white Oaks that grows thereon. Tho white Oak in generl. indicates poor Land, yet this does not appear to be of that cold kind. The Land from Gists to Crawfords is very broken tho not Mountainous—in Spots exceeding Rich, & in general free from Stone. Crawfords is very fine Land; lying on Yaughyaughgane at a place commonly called Stewards Crossing.


   
   Laurel Hill was a western ridge of the Alleghenies.



   
   Thomas Gist was the son of Christopher Gist. He had accompanied his father to the frontier in the 1750s. After his father’s death in 1759, Thomas had taken over his plantation, which he called Monongahela, at the foot of Laurel Hill, in the vicinity of present-day Mount Braddock, Pa.


 


Sunday 14th. At Captn. Crawfords all day. Went to see a Coal Mine not far from his house on the Banks of the River. The

Coal seemd to be of the very best kind, burning freely & abundance of it.
 


Monday 15th. Went to view some Land which Captn. Crawford had taken up for me near the Yaughyaughgane distant about 12 Miles. This Tract which contains about 1600 Acres Includes some as fine Land as ever I saw—a great deal of Rich Meadow and in general, is leveller than the Country about it. This Tract is well Waterd, and has a valuable Mill Seat (except that the stream is rather too slight, and it is said not constant more than 7 or 8 Months in the Year; but on acct. of the Fall, & other conveniences, no place can exceed it).
In going to this Land I passd through two other Tracts which Captn. Crawford had taken up for my Brothers Saml. and John. That belonging to the former, was not so rich as some I had seen; but very valuable on acct. of its levelness and little Stone, the Soil & Timber being good. That of the latter, had some Bottom Land up on sml. Runs that was very good (tho narrow) the Hills very rich, but the Land in genl. broken. I intended to have visited the Land which Crawford had procurd for Lund Washington this day also, but time falling short I was obligd to Postpone it making it in the Night before I got back to Crawfords where I found Colo. Stephen.
The Lands which I passd over today were generally Hilly, and the growth chiefly white Oak, but very good notwithstanding; & what is extraordinary, & contrary to the property of all other Lands I ever saw before, the Hills are the richest Land, the soil upon the sides and Summits of them, being as black as a Coal, & the Growth Walnut, Cherry, Spice Bushes &ca. The flats are not so rich, & a good deal more mixd with stone.


   
   This area in Fayette County, Pa., was later known as Washington Bottom. In 1774 GW built a mill there in partnership with Gilbert Simpson.


 


Tuesday 16. At Captn. Crawfords till the Evening, when I went to Mr. John Stephenson (on my way to Pittsburg) & lodgd. This day was visited by one Mr. Ennis who had traveld down the little Kanhawa (almost) from the head to the Mouth, on which he says the Lands are broken, the bottoms neither very wide nor rich, but covd. with Beach. At the Mouth the Lands are good, & continue so up the River; & about Weeling, & Fishing Ck., is according to his Acct. a body of fine Land. I also saw a Son of Captn. John Hardens who said he had been from the Mouth of little Kanhawa to the big, but his description of the Lands seemed

   to be so vague and indeterminate, that it was  much doubted whether he ever was there or not. He says however that at the Mouth of the Big Kanhawa there may be abt. 20 or 25,000 acres of Land had in a Body that is good—that you are not above five or 6 Miles to the Hills, & that the Falls of the Kanhawa are not above 10 Miles up it.
     


   
   At this point GW wrote: “Go to the end of the Almk.” The diary entries are continued on the back pages of the almanac.


 



Wednesday 17. Doctr. Craik & myself with Captn. Crawford and others arrivd at Fort Pitt, distant from the Crossing 43½ Measurd Miles. In Riding this distance we pass over a great deal of exceeding fine Land (chiefly White Oak) especially from Sweigley Creek  to Turtle Creek  but the whole broken; resembling (as I think all the lands in this Country does) the Loudoun Land for Hills.
We lodgd in what is calld the Town—distant abt. 300 yards from the Fort at one Mr. Semples  who keeps a very good House of Publick Entertainment. These Houses which are built of Logs, & rangd into Streets are on the Monongahela, & I suppose may be abt. 20 in Number and inhabited by Indian Traders &ca.
The Fort is built in the point between the Rivers Alligany & Monongahela, but not so near the pitch of it as Fort Duquesne stood. It is 5 sided & regular, two of which (next the Land) are of Brick; the others Stockade. A Mote incompasses it. The Garrison consists of two Companies of Royal Irish Commanded by one Captn. Edmondson.


   
   Big Sewickley Creek in Westmoreland County, Pa., flows into the Youghiogheny near present-day West Newton, Pa.



   
   Turtle Creek flows into the Monongahela about 12 miles above Pittsburgh.



   
   GW is referring to the tavern kept by Samuel Semple in Baynton, Wharton, & Morgan’s former storehouse. The tavern stood at what is now the corner of Water and Ferry streets in Pittsburgh. Apparently GW’s total expenditures for the party at Semple’s were £26 1s. 10d., which he paid 21 Nov. on his return to Fort Pitt from the Ohio (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329).



   
   Capt. Charles Edmonstone of the 18th Regiment of Foot (Royal Irish). Edmonstone was still in command at Fort Pitt when British troops withdrew on General Thomas Gage’s orders, 20 Nov. 1772 (gage papersClarence Edwin Carter, comp. and ed. The Correspondence of General Thomas Gage with the Secretaries of State, 1763–1775. 2 vols. 1931–33. Reprint. Hamden, Conn., 1969., 2:638); he supervised the demolition of the fort and the sale of its materials to Pittsburgh civilians (frontier fortsReport of the Commission to Locate the Site of the Frontier Forts of Pennsylvania. 2 vols. [Harrisburg], Pa., 1896., 2:123).


 


Thursday 18th. Dind in the Fort with Colo. Croghan & the Officers of the Garrison. Supped there also meeting with great Civility from the Gentlemen, & engagd to dine with Colo. Croghan the next day at his Seat abt. 4 Miles up the Alligany.
 


Friday 19th. Recd. a Message from Colo. Croghan, that the White Mingo  & other Chiefs of the 6 Nations had something to say to me, & desiring that I woud be at his House abt. 11. (where they were to meet) I went up and receivd a Speech with a String of wampum from the White Mingo to the following effect.
That as I was a Person who some of them remember to have

seen when I was sent on an Embassy to the French, and most of them had heard of; they were come to bid me welcome to this Country, and to desire that the People of Virginia woud consider them as friends & Brothers linked together in one chain—that I wd. inform the Governor, that it was their wish to live in peace and harmy. with the white People, & that tho their had been some unhappy differences between them and the People upon our Frontiers, it was all made up, and they hopd forgotten; and concluded with saying, that, their Brothers of Virginia did not come among them and Trade as the Inhabitants of the other Provences did, from whence they were affraid that we did not look upon them with so friendly an Eye as they coud wish.
To this I answerd (after thanking them for their friendly welcome) that all the Injuries & Affronts that had passd on either side was now totally forgotten, and that I was sure nothing was more wishd and desird by the People of Virginia than to live in the strictest friendship with them. That the Virginians were a People not so much engagd in Trade as the Pensylvanians, &ca., wch. was the Reason of their not being so frequently among them; but that it was possible they might for the time to come have stricter connections with them, and that I woud acquaint the Govr. with their desires.
After dining at Colo. Croghan we returnd to Pittsburg—Colo. Croghan with us, who intended to accompany us part of the Way down the River, having engagd an Indian calld the Pheasant & one Joseph Nicholson an Interpreter to attend us the whole Voyage. Also a young Indn. Warrior.


   
   The White Mingo (Conengayote) was a Six Nations chief of some importance in this area. He had been present at the conference at Fort Pitt in April and May 1768 of agents of Pennsylvania, the crown, and the Indians concerning settlers’ encroachment on Indian lands. He had apparently settled at “White Mingo’s Castle” on the Allegheny across the river from George Croghan’s establishment and was living there after 1777. He is said to have married Mary Montour, niece of Andrew Montour, which would have connected him with one of the frontier’s most important Indian families (craigNeville B. Craig, ed. The Olden Time; A Monthly Publication Devoted to the Preservation of Documents and other Authentic Information in Relation to the Early Explorations and the Settlement and Improvement of the Country around the Head of the Ohio. 2 vols. 1848. Reprint. Cincinnati, 1876., 1:344, 419). He should not be confused with another well-known Seneca also called White Mingo (Kanaghragait or John Cook), who was murdered by a trader on Middle Creek in present-day Snyder County, Pa., in Jan. 1768 (hannaCharles A. Hanna. The Wilderness Trail: Or The Ventures and Adventures of the Pennsylvania Traders on the Allegheny Path: With Some New Annals of the Old West, and the Records of Some Strong Men and Some Bad Ones. 2 vols. New York and London, 1911., 2:56; johnson papersMilton W. Hamilton et al., eds. The Papers of Sir William Johnson. 14 vols. Albany, 1921–65., 12:454).



   
   See GW’s diary of his “Journey to the French Commandant,” 1753.



   
   The Pheasant had attended the Indian Congress at Fort Stanwix in 1768 with a delegation of 16 warriors. He may have been an Oneida (johnson papersMilton W. Hamilton et al., eds. The Papers of Sir William Johnson. 14 vols. Albany, 1921–65., 12:628). GW paid the Pheasant and the young warrior £ 10 13s. for their services on the trip to the Ohio (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 329).



   
   Joseph Nicholson was well known on the frontier as a trader and interpreter.

As early as 1766 he was in trade with the Tuscarora (johnson papersMilton W. Hamilton et al., eds. The Papers of Sir William Johnson. 14 vols. Albany, 1921–65., 5:384), and he acted as interpreter on Maj. Gen. Daniel Brodhead’s campaign in 1779. In May 1790 he was commissioned to bring the Indian chiefs Cornplanter, Half Town, and New Arrow to Philadelphia to confer with GW, and acted as interpreter during the talks.


 


Saturday 20th. We Imbarkd in a large Canoe with sufficient Stores of Provision & Necessaries, & the following Persons (besides Doctr. Craik & myself) to wit—Captn. Crawford Josh. Nicholson Robt. Bell—William Harrison—Chs. Morgan & Danl. Reardon a boy of Captn. Crawfords, & the Indians who went in a Canoe by themselves. From Fort Pitt we sent our Horses & boys back to Captn. Crawford wt. orders to meet us there again the 14th. day of November.
Colo. Croghan, Lieutt. Hamilton and one Mr. Magee set out with us. At two we dind at Mr. Magees & Incampd 10 Miles below, & 4 above the Logs Town. We passd several large Island which appeard to [be] very good, as the bottoms also did on each side of the River alternately; the Hills on one side being opposite to the bottoms on the other which seem generally to be abt. 3 and 4 hundred yards wide, & so vice versa.


   
   Robert Bell and served with the Virginia Regiment in 1754 and was discharged for injuries in Jan. 1755 (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1752–55, 273). In 1775 he was living near present-day McKee’s Rocks, near Pittsburgh (see cresswellLincoln MacVeagh, ed. The Journal of Nicholas Cresswell, 1774–1777. New York, 1924., 70). William Harrison was William Crawford’s son-in-law. He was killed by Indians on the disastrous Sandusky campaign in 1782, which also claimed the life of his father-in-law (WHi: Draper Papers, E–11, 44). Charles Morgan and Daniel Reardon have not been further identified.



   
   Lt. Robert Hamilton of the Fort Pitt garrison was an officer in the 18th Regiment of Foot (Royal Irish).


   
   
   Alexander McKee (d. 1799), son of Capt. Thomas McKee, a Pennsylvania trader, acted as a British Indian agent at Fort Pitt 1755–75 and acquired extensive landholdings in Pennsylvania in the area of McKee’s Rocks and in Kentucky (hobergWalter R. Hoberg. “Early History of Colonel Alexander McKee.” Pennsylvania Magazine of History and Biography 58 (1934): 26–36.). During the American Revolution he remained loyal to the crown, was held prisoner for a time at Pittsburgh, and finally fled to Detroit. He was a vigorous British agent among the Indians throughout the war and helped inflict extensive damage on the Americans on the frontier. After the Revolution he settled at Detroit, holding the post of deputy agent for Indian affairs for the area, and when the Americans occupied Detroit in 1796 he moved his establishment to the mouth of the Thames River in Canada.


 


Sunday 21. Left our Incampment abt. 6 Oclock & breakfasted at the Logs Town, where we parted with Colo. Croghan &ca. abt. 9 Oclock. At 11 we came to the Mouth of big Bever Creek, opposite

to which is a good Situation for a House, & above it, on the same side (that is the west) there appears to be a body of fine Land. About 5 Miles lower down on the East side comes in Racoon C[ree]k at the Mouth of which, & up it appears to be a body of good Land also. All the Land between this Creek & the Monongahela & for 15 Miles back, is claimd by Colo. Croghan under a purchase from the Indians (and which sale, he says is confirmd by his Majesty). On this Creek where the Branches thereof interlock with the Waters of Shirtees Creek there is, according to Colo. Croghan’s Acct. a body of fine Rich level Land. This Tract he wants to sell, & offers it at £5 sterg. pr. hundd. with an exemption of Quitrents for 20 years; after which, to be subject to the payment of 4/2 Sterg. pr. Hundd., provided he can sell it in 10,000 Acre Lots. Note the unsettled state of this Country renders any purchase dangerous.
From Racoon Creek to little Bever Creek appears to me to be little short of 10 Miles, & about 3 Miles below this we Incampd; after hiding a Barrl. of Bisquet in an Island (in Sight) to lighten our Canoe.


   
   Big Beaver Creek (now Beaver River) in Beaver County, Pa., flows into the Ohio from the north about 30 miles below Pittsburgh.



   
   Raccoon Creek enters the Ohio from the south about 32 miles below Pittsburgh and 2 miles below Big Beaver Creek (cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 78).



   
   Chartiers Creek, Washington and Allegheny counties, Pa., flows northeast into the Ohio about 2½ miles below Pittsburgh. In 1771 GW acquired land in this area on Millers Run, a branch of Chartiers Creek.



   
   Little Beaver Creek enters the Ohio from the north, 10¾ miles below Raccoon Creek and about 42 miles below Pittsburgh (cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 78; pownallThomas Pownall. A Topographical Description of the Dominions of the United States of America. Edited by Lois Mulkearn. Pittsburgh, 1949., 166).



   
   Probably Mill Creek Island or Custard’s Island.


 


Monday 22d. As it began to Snow about Midnight, & continued pretty steadily at it, it was about ½ after Seven before we left our Incampment. At the distance of about 8 Miles we came to the Mouth of Yellow Creek (to the West) opposite to, or rather below which, appears to be a long bottom of very good Land, and the Assent to the Hills apparently gradual. There is another pretty large bottom of very good Land about two or 3 Miles above this. About 11 or 12 Miles from this, & just above what is calld the long Island (which tho so distinguishd is not very remarkable for length breadth or goodness) comes in on the East side the River, a small Creek or Run the name of which I coud not learn; and a Mile or two below the Island, on the West Side, comes in big stony Creek (not larger in appearance than the other) on

neither of which does there seem to be any large bottoms or body’s of good Land. About 7 Miles from the last Mentiond Creek 28 from our last Incampment, and about 75 from Pittsburg, we came to the Mingo Town Situate on the West side the River a little above the Cross Creeks.
This place contains abt. Twenty Cabbins, & 70 Inhabitants of the Six Nation.
Had we set of early, & kept pritty constantly at it, we might have reachd lower than this place today; as the Water in many places run pretty swift, in general more so than yesterday.
The River from Fort Pitt to the Logs Town has some ugly Rifts & Shoals, which we found somewhat difficult to pass, whether from our inexperience of the Channel, or not, I cannot undertake to say. From the Logs Town to the Mouth of little Bever Creek is much the same kind of Water; that is, Rapid in some places—gliding gently along in others, and quite still in many. The Water from little Bever Creek to the Mingo Town, in general, is swifter than we found it the preceeding day, & without any shallows, there being some one part or other always deep which is a natural consequence as the River in all the distance from Fort Pitt to this Town has not widend any at all nor doth the bottoms appear to be any larger. The Hills which come close to the River opposite to each bottom are steep; & on the side in view, in many places, Rocky & cragged; but said to abound in good land on the Top. These are not a range of Hills but broken, & cut in two as if there were frequent water courses running through (which however we did not perceive to be the case consequently they must be small if any). The River along down abounds in Wild Geese, and severl. kinds of Ducks but in no great quantity. We killd five wild Turkeys today.
Upon our arrival at the Mingo Town we receivd the disagreeable News of two Traders being killd at a Town calld the Grape Vine Town, 38 Miles below this; which causd us to hesitate whether we shoud proceed or not, & wait for further Intelligence.



   
   Yellow Creek flows into the Ohio from the west, approximately 57 miles below Pittsburgh (see also hannaCharles A. Hanna. The Wilderness Trail: Or The Ventures and Adventures of the Pennsylvania Traders on the Allegheny Path: With Some New Annals of the Old West, and the Records of Some Strong Men and Some Bad Ones. 2 vols. New York and London, 1911., 2:193).



   
   Probably Brown’s Island, 9 miles below Yellow Creek.


   
   
   This stream may be Kings Creek, flowing into the Ohio from the east (clelandHugh Cleland. George Washington in the Ohio Valley. Pittsburgh, 1955., 250).



   
   Creeks flowing into the Ohio from opposite shores appear at several points on the Ohio and on the early maps are designated as Cross Creeks. The two referred to by GW are about 3¼ miles below present-day Steubenville, Ohio. The creek on the Ohio side is Indian Cross Creek; that on the West Virginia side, Virginia Cross Creek (see cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 80).


   
   
   
   The stretch of the river between Fort Pitt and Mingo Town was similarly described by Capt. Harry Gordon: “The country between these two Places is broken, with many high ridges or hills; the vallies narrow, and the course of the river plunged from many high grounds which compose its banks. When the water is high, you go with moderate rowing from six to seven miles an hour” (pownallThomas Pownall. A Topographical Description of the Dominions of the United States of America. Edited by Lois Mulkearn. Pittsburgh, 1949., 158).


 


Tuesday 23. Several imperfect Accts. coming in agreeing that only one Person was killd, & the Indians not supposing it to be done by their people, we resolvd to pursue our passage, till we coud get some more distinct Acct. of this Transaction. Accordingly abt. 2 Oclock we set out with the two Indians which was to accompany us, in our Canoe, and in about 4 Miles came to the Mouth of a Creek calld Seulf Creek, on the East side; at the Mouth of which is a bottom of very good Land, as I am told there likewise is up it.
The Cross Creeks (as they are calld) are not large, that on the West side however is biggest. At the Mingo Town we found, and left 60 odd Warriors of the Six Nations going to the Cherokee Country to proceed to War against the Cuttawba’s. About 10 Miles below the Town we came to two other cross Creeks  that on the West side largest, but not big; & calld by Nicholson French Creek. About 3 Miles or a little better below this, at the lower point of some Islands  which stand contiguous to each other we were told by the Indians with us that three Men  from Virginia (by Virginians they mean all the People settled upon Redstone &ca.) had markd the Land from hence all the way to Redstone—that there was a body of exceding fine Land lying about this place and up opposite to the Mingo Town—as also down to the Mouth of Fishing Creek. At this Place we Incampd.


   
   Probably Beech Bottom Run, near Wellsburg, W.Va.



   
   GW is referring to a second set of cross creeks, Indian Short Creek on the Ohio side and Virginia Short Creek on the West Virginia side (cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 82).



   
   These must be Pike Island and the Twin Islands (see cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 82).



   
   These men were possibly Silas, Ebenezer, and Jonathan Zane, members of a prominent pioneer family, who had explored this area in 1769 and moved their families to the vicinity of present-day Wheeling, W.Va., about 1770.



   
   Fishing Creek flows into the Ohio River near New Martinsville, W.Va., some 32 miles below Wheeling (cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 85).


 


Wednesday 24th. We left our Incampment before Sunrise, and abt. Six Miles below it, we came to the Mouth of a pretty smart Creek comg. in to the Eastward calld by the Indians Split Island Creek, from its running in against an Island. On this C[ree]k

there is the appearance of good Land a distance up it. Six Miles below this again, we came to another Creek on the West side, calld by Nicholson Weeling  and abt. a Mile lower down appears to be another small Water coming in on the East side, which I remark, because of the Scarcity of them; & to shew how badly furnishd this Country is with Mill Seats. Two or three Miles below this again, is another Run on the West side; up which is a near way by Land to the Mingo Town; and about 4 Miles lower comes in another on the East at which place is a path leading to the settlement at Redstone. Abt. A Mile & half below this again, comes in the Pipe Creek so calld by the Indians from a Stone which is found here out of which they make Pipes. Opposite to this (that is on the East side), is a bottom of exceeding Rich Land; but as it seems to lye low, I am apprehensive that it is subject to be overflowd. This Bottom ends where the effects of a hurricane appears by the destruction & havock among the Trees.
Two or three Miles below the Pipe Creek is a pretty large Creek on the West side calld by Nicholson Fox Grape Vine by others Captema Creek on which, 8 Miles up it, is the Town calld the Grape Vine Town; & at the Mouth of it, is the place where it was said the Traders livd, & the one was killd. To this place we came abt. 3 Oclock in the Afternoon, & findg. no body there, we agreed to Camp; that Nicholson and one of the Indians might go up to the Town, & enquire into the truth of the report concerning the Murder.


   
   Probably Wheeling Creek and Wheeling Island, site of Wheeling, W.Va.



   
   This creek may be McMahon’s Creek, 2 miles below Wheeling (cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 84).



   
   McMahon Run enters the Ohio near McMechen, W.Va. (clelandHugh Cleland. George Washington in the Ohio Valley. Pittsburgh, 1955., 253).



   
   Pipe Creek enters the river from the Ohio side, about 7 miles above Captina Creek in Belmont County, Ohio. GW later acquired this bottomland. In advertising his Ohio lands for sale, 1 Feb. 1796, he described it as “Round Bottom . . . about 15 miles below Wheeling, a little above Captenon, and opposite to Pipe-Creek; bounded by the river in a circular form for 2 miles and 120 poles containing 587 acres” (writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 34:438).


 


Thursday 25th. About Seven Oclock Nicholson & the Indian returnd; they found no body at the Town but two Old Indian women (the Men being a Hunting). From these they learnt that the Trader was not killd, but drownd in attempting to Ford the Ohio; and that only one boy, belonging to the Trader, was in these parts; the Trader (fathr. to him) being gone for Horses to take home their Skins.

About half an hour after 7 we set out from our Incampment around which, and up the Creek is a body of fine Land. In our Passage down to this, we see innumerable quantities of Turkeys, & many Deer watering, & brousing on the Shore side, some of which we killd. Neither yesterday nor the day before did we pass any Rifts or very rapid water—the River gliding gently along—nor did we perceive any alteration in the general face of the Country, except that the bottoms seemd to be getting a little longer & wider, as the Bends of the River grew larger.
About 5 Miles from the Vine Creek comes in a very large Creek to the Eastward calld by the Indian’s Cut Creek, from a Town, or a Tribe of Indians which they say was cut of entirely in a very bloody battle between them and the Six Nations. This Creek empties just at the lower end of an Island, and is 70 or 80 yards wide and I fancy is the Creek commonly calld by the People of Redstone &ca. Weeling. It extends according to the Indians acct. a great way, & Interlocks with the Branches of Split Island Creek; abounding in very fine bottoms, and exceeding good Land. Just below this, on the west side, comes in a sml. Run; & about 5 Miles below it on the West side also another midling large Creek emptys, calld by the Indian broken Timber Creek; so named from the Timber that is destroyd on it by a Hurricane; on the head of this was a Town of the Delawares, which is now left. Two Miles lower down, on the same side, is another Creek smaller than the last & bearing (according to the Indians) the same name. Opposite to these two Creeks (on the East side) appears to be a large bottom of good Land. About 2 Miles below the last mentiond Creek on the East side, & at the end of the bottom aforementioned, comes in a sml. Creek or large Run. Seven Miles from this comes in Muddy Creek  on the East Side the River—a pretty large Creek and heads up against, & with, some of the Waters of Monongehela (according to the Indians Acct.) & contains some bottoms of very good Land; but in general the Hills are steep, & Country broken about it. At the Mouth of this Creek is the largest Flat I have seen upon the River; the Bottom extending 2 or 3 Miles up the River above it, & a Mile below; tho it does not seem to be of the Richest kind and yet is exceeding good upon the whole, if it be not too low & subject to Freshes.
About half way in the long reach we Incampd, opposite to the beginning of a large bottom on the East side of the River. At this place we through out some lines at Night & found a Cat fish of the size of our largest River cats hookd to it in the Morning, tho it was of the smallest kind here. We found no Rifts in this days passage,

   

but pretty swift Water in some places, & still in others. We found the bottoms increasd in size, both as to length & breadth, & the River more Chokd up with Fallen Trees & the bottom of the River next the shores rather more Muddy but in general stony as it has been all the way down.


   
   Cut Creek is now called Fish Creek, entering the Ohio from the east near present-day Woodlands, Marshall County, W.Va.



   
   Fish Creek Island, Marshall County, W.Va.



   
   GW is mistaken. He had already passed Wheeling Creek and Wheeling Island.



   
   Probably what is now Johnson’s Run, which enters the Ohio from the west in Monroe County, Ohio.



   
   Now Bishop Run, Monroe County, Ohio.



   
   Opossum Creek, entering the Ohio from Monroe County, Ohio.



   
   Proctor’s Run, Proctor, W.Va.



   
   This stream may be Fishing Creek, entering the Ohio from the east near New Martinsville, W.Va.


 


Friday 26th. Left our Incampment at half an hour after 6 Oclock & passd a small run on the West side about 4 Miles lower. At the lower end of the long reach, & for some distance up it, on the East side, is a large bottom, but low, & coverd with beach next the River shore, which is no Indication of good Land. The long reach is a strait course of the river for abt. 18 or 20 Miles which appears the more extraordinary as the Ohio in general, is remarkably crooked. There are several Islands in this reach, some containing an 100 or more Acres of land; but all I apprehend liable to be overflowed.
At the end of this reach we found one Martin & Lindsay two Traders; & from them learnt, that the Person drownd was one Philips attempting in Compa. with Rogers another Indn. Trader, to Swim the River with their Horses at an improper place; Rogers himself narrowly escaping. Five Miles lower down, comes in a large Creek from the Eastward, right against an Island of good land, at least a Mile or two in length. At the mouth of this Creek (the name of wch. I coud not learn except that it was calld by some Bulls Creek from one Bull that hunted on it) is a bottom of good Land, tho rather two much mixd with Beach. Opposite to this Island the Indians showd us a Buffalo Path, the Tracks of which we see.
Five or Six Miles below the last mentiond Creek we came to the three Island (before wch.) we observd a small run on each side coming in. Below these Islands is a large body of flat Land, with a water course running through it on the East Side, and the

Hills back, neither so high, nor steep in appearance as they are up the River. On the other hand, the bottoms do not appear so rich, tho much longer & wider. The bottom last mentioned is upon a strait reach of the River, I suppose 6 or 8 Miles in length; at the lower end of which, on the East side, comes in a pretty large Run from the size of the Mouth. About this, above—below & back, there seems to be a very large Body of flat Land with some little risings in it.
About 12 Miles below the three Islands we Incampd just above the Mouth of a Creek which appears pretty large at the Mouth and just above an Island. All the Lands from a little below the Creek which I have distinguished by the name of Bull Creek, appears to be level, with some small Hillocks intermixd, as far as we coud see into the Country. We met with no Rifts today, but some pretty strong water upon the whole tolerable gentle. The sides of the River was a good deal incommoded with old Trees, wch. impeded our passage a little.
This day provd clear & pleasant, the only day since the 18th. that it did not Rain or Snow or threaten the one or other very hard.


   
   Possibly Grandview Run, near New Matamoras, Ohio (clelandHugh Cleland. George Washington in the Ohio Valley. Pittsburgh, 1955., 256).



   
   In this long reach cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 85, notes five islands: “Peyton’s, Williamson, Pursley’s, Wilson’s and John Williamson’s . . . all of which keep to the left.”



   
   The identity of these traders is uncertain. martin: may be John Martin, an Englishman who was in trade with the Indians on the Ohio and employed other traders to work for him. A John Martin was a prisoner (c.1764) at the Lower Shawnee Town. lindsay: may be John Lindsay, a trader living at Pittsburgh in 1760–61. philips: possibly Nicholas Phillips, a trader at Pittsburgh in 1760, or Philip Phillips, a Pittsburgh householder in 1761 who was active on the frontier and acted as interpreter for Sir William Johnson at Fort Stanwix in 1768 (hannaCharles A. Hanna. The Wilderness Trail: Or The Ventures and Adventures of the Pennsylvania Traders on the Allegheny Path: With Some New Annals of the Old West, and the Records of Some Strong Men and Some Bad Ones. 2 vols. New York and London, 1911., 1:244, 2:191, 231, 288, 360–61).



   
   Probably Middle Island and Middle Island Creek.



   
   Eureka, Broadback, and Willow islands, commonly called the Three Brothers.



   
   Probably the Little Muskingum, which enters the Ohio from the west just above Devol’s Island.


 


Saturday 27. Left our Incampment a Quarter before Seven, and after passing the Creek near wch. we lay, & another much the same size & on the same side (West); also an Island abt. 2 Miles in length (but not wide) we came to the Mouth of Muskingham, distant from our Incampment abt. 4 Miles. This River is abt. 150 yards wide at the Mouth; a gentle currant & clear stream runs out of it, & is navigable a great way into the Country for Canoes.

From Muskingham to the little Kanhawa is about 13 Miles. This is about as wide at the Mouth as the Muskingham, but the water much deeper. It runs up towards the Inhabitants of Monongahela, and according to the Indians Acct. Forks about 40 or 50 Miles up it; and the Ridge between the two Prongs leads directly to the Settlement. To this Fork, & above, the Water is navigable for Canoes. On the upper side of this River there appears to be a bottom of exceeding rich Land and the Country from hence quite up to the 3 Islands level & in appearance fine. The River (Ohio) running round it in the nature of a horse shoe, forms a Neck of flat Land wch. added to that rung. up the 2d. long reach (aforementiond) cannot contain less than 50,000 Acres in view.
About 6 or 7 Miles below the Mouth of the Canhawa we came to a small Creek on the west side, which the Indns. calld little Hockhocking; but before we did this, we passd another sml. Creek on the same side near the Mouth of the River & a cluster of Islands afterwards. The lands for two or three Miles below the Mouth of the Canhawa on both sides the Ohio, appear broken & indifferent; but opposite to the little hockhocking there is a bottom of exceeding good Land, through wch. there runs a smal water course. I suppose there may be of this bottom & flat Land together, two or three thousand Acres. The lower end of this bottom is opposite to a smal Island wch. I dare say little of it is to be seen when the River is high. About 8 Miles below little Hockhocking we Incampd opposite to the Mouth of the great Hockhocking, which tho so calld is not a large water; tho the Indians say Canoes can go up it 40 or 50 Miles.
Since we left the little Kanhawa the Land neither appear so level nor good. The Bends of the River & Bottoms are longer indeed but not so rich, as in the upper part of the River.


   
   Duck Creek is almost opposite Devol’s Island.


   
   
   Devol’s or Meigs’ Island, now called Buckley Island (cookRoy Bird Cook. Washington’s Western Lands. Strasburg, Va., 1930., 21).



   
   The Muskingum River flows into the Ohio from the west at Marietta, Ohio.



   
   The Little Kanawha flows into the Ohio from the east at Parkersburg, W.Va.



   
   the settlement: that is, the settled area in the vicinities of Fort Pitt and Red Stone.



   
   The small creek is probably Putnam’s Run or Davis Run, entering the Ohio from the west. At this time there were five islands in the stretch of river between the Little Kanawha and the Little Hocking rivers, known later as Blennerhassett, Four Acre, Towhead, Newbury, and Mustapha. “It seems evident that Washington passed the head of Blennerhassett without observing the Virginia channel. . . . The ‘cluster of Islands’ would not have been observed

until Washington’s party had proceeded down the river to the foot of the large island, when, would have come into view, the ‘Four Acre’ lying in the Virginia channel, and ‘Towhead’ just below.” Changes in the course of the river have now made both part of Blennerhassett Island (cookRoy Bird Cook. Washington’s Western Lands. Strasburg, Va., 1930., 22–23). GW later acquired land in this area. On 1 Feb. 1796, he offered for sale “the first large bottom below the mouth of the Little Kenhawa, beginning 3 or 4 miles therefrom, and about 12 or 15 miles below Marietta. Its breadth on the river is 5 miles and 120 poles, and contents 2314 [acres]” (writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 34:438).


 


Sunday 28th. Left our Incampment about 7 Oclock. Two Miles below, a sml. run comes in on the East side thro a piece of Land that has a very good appearance, the Bottom beginning above our Incampment, & continuing in appearance wide for 4 Miles down, to a place where there comes in a smal Run & to the Hills. And to where we found Kiashuta and his Hunting Party Incampd.
Here we were under a necessity of paying our Compliments, As this person was one of the Six Nation Chiefs, & the head of them upon this River. In the Person of Kiashuta I found an old acquaintance. He being one of the Indians that went with me to the French in 1753. He expressd a satisfaction in seeing me and treated us with great kindness, giving us a Quarter of very fine Buffalo. He insisted upon our spending that Night with him, and in order to retard us as little as possible movd his Camp down the River about 3 Miles just below the Mouth of a Creek the name of which I could not learn (it not being large). At this place we all Incampd. After much Councelling the overnight they all came to my fire the next Morning, with great formality; when Kiashuta rehearsing what had passd between me & the Sachems at Colo. Croghan’s, thankd me for saying that Peace & friendship was the wish of the People of Virginia (with them) & for recommending it to the Traders to deal with them upon a fair & equitable footing; and then again expressd their desire of having a Trade opend with Virginia, & that the Governor thereof might not only be made acquainted therewith, but of their friendly disposition towards the white People. This I promisd to do.


   
   Lee’s Creek, Wood County, W.Va.



   
   Pond Creek, Wood County, W.Va.



   
   Probably Shade River, Meigs County, Ohio.


 


Monday 29th. The tedious ceremony which the Indians observe in their Councellings & speeches, detained us till 9 Oclock. Opposite to the Creek just below wch. we Incampd, is a pretty long bottom, & I believe tolerable wide; but abt. 8 or 9 Miles below the aforemend. Creek, & just below a pavement of Rocks on the

west side, comes in a Creek with fallen Timber at the Mouth, on which the Indians say there is wide bottom’s, & good Land. The River bottom’s above for some distance is very good, & continues for near half a Mile below the Creek. The pavement of Rocks are only to be seen at low water. Abt. a mile, or a little better below the Mouth of the Creek there is another pavement of Rocks on the East side in a kind of Sedgey Ground. On this Creek many Buffaloes use[d to be] according to the Indians Acct. Six Miles below this comes in a small Creek on the west side at the end of a small naked Island, and just above another pavement of Rocks. This Creek comes thro a Bottom of fine Land, & opposite to it (on the East side the River) appears to be large bottom of very fine Land also. At this place begins what they call the great Bent. 5 Miles below this again, on the East side, comes in (abt. 200 yds. above a little stream or Gut) another Creek; which is just below an Island, on the upper point of which are some dead standing trees, & a parcel of white bodied Sycamores. In the Mouth of this Creek lyes a Scycamore blown down by the wind. From hence an East line may be Run 3 or 4 Miles; thence a North Line till it strikes the River, which I apprehend woud Include about 3 or 4000 Acres of exceeding valuable Land. At the Mouth of this C[ree]k which is 3 or 4 Miles above two Islands (at the lower end of the last, is a rapid, & the Point of the Bend) is the Wariors Path to the Cherokee Country. For two Miles & an half below this the River Runs a No. Et. Course, & finished what they call the Great Bent. Two Miles & an half below this again we Incampd.


   
   The Long Bottom is in Meigs County, Ohio.



   
   Big Sandy Creek enters the Ohio at Ravenswood, W.Va. GW later acquired 2,448 acres of bottomland in this area (writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 34:438).



   
   Probably Oldtown Creek, which flows into the Ohio from the west.



   
   George’s Island in the Ohio just above Big and Little Mills creeks, which enter the river from the east.



   
   Letart’s Rapids, Mason County, W.Va. The islands were unnamed but are numbered 44 and 45 in cramerZadok Cramer. The Navigator: Containing Directions for Navigating the Monongahela, Allegheny, Ohio, and Mississippi Rivers . . . and a Concise Description of their Towns, Villages, Harbours, Settlements, &c. 7th ed. Pittsburgh, 1811., 94. Pownall noted that “the Water is so rapid that they are obliged to haul the Canoes with Ropes in coming up for near a Furlong along the South East Side” (pownallThomas Pownall. A Topographical Description of the Dominions of the United States of America. Edited by Lois Mulkearn. Pittsburgh, 1949., 139).


 


Tuesday 30th. We set out at 50 Minutes passd Seven—the Weather being Windy & Cloudy (after a Night of Rain). In about 2 Miles we came to the head of a bottom (in the shape of a horse Shoe) which I judge to be about 6 Miles r[oun]d; the beginning of the bottom appeard to be very good Land, but the lower part (from the Growth) did not seem so friendly. An East

course from the lower end woud strike the River again above, about the Beging. of the bottom.
The upper part of the bottom we Incampd in was an exceeding good one, but the lower part rather thin Land & coverd with Beach. In it is some clear Meadow Land and a Pond or Lake. This bottom begins just below the Rapid at the point of the Great Bent, from whence a N. N. Wt. Course woud answer to run a parrallel to the next turn of the River.
The River from this place narrows very considerably, & for 5 or 6 Miles or more, is scarcely more than 150 or 200 yards over. The Water yesterday, except the Rapid at the Great Bent, & some swift places about the Islands was quite Dead, & as easily passd one way as the other; the Land in general appeard level & good. About 10 Miles below our Incampment & a little lower down than the bottom describd to lye in the shape of a horse Shoe comes in a small Creek on the West side, and opposite to this on the East begins a body of flat Land which the Indians tell us runs quite across the Fork to the Falls in the Kanhawa, and must at least be 3 days walk across. If so the Flat Land containd therein must be very considerable. A Mile or two below this we Landed, and after getting a little distance from the River we came (without any rising) to a pretty lively kind of Land grown up with Hicky. & Oaks of different kinds, intermixd with Walnut &ca. here & there. We also found many shallow Ponds, the sides of which abounding in grass, invited innumerable quantities of wild fowl among which I saw a Couple of Birds in size between a Swan & Goose; & in colour somewhat between the two; being darker than the young Swan and of a more sutty Colour. The Cry of these was as unusual as the Bird itself, as I never heard any noize resembling it before. Abt. 5 Miles below this we Incampd. in a bottom of Good Land which holds tolerably flat & rich for some distance out.


   
   Probably Leading Creek, entering the Ohio from the east, 18 miles below Letart’s Rapids.



   
   The Falls of the Great Kanawha are approximately 2 miles below the junction of the Gauley and New rivers. Hutchins notes, “After going 10 miles up Kanhawa the land is hilly, and the water a little rapid for 50 or 60 miles further to the Falls, yet Batteaus or Barges may be easily rowed thither. These Falls were formerly thought impassable; but late discoveries have proved, that a waggon road may be made through the mountain” (hutchinsThomas Hutchins. A Topographical Description of Virginia, Pennsylvania, Maryland, and North Carolina, Comprehending the Rivers Ohio, Kenhawa, Sioto, Cherokee, Wabash, Illinois, Missisippi, &c . . .. London, 1778., 22).



   
   Perhaps the great northern diver, or common loon, although GW’s description would also fit the great blue heron or the American bittern.


 



Wednesday 31st. I sent the Canoe along down to the Junction of the two Rivers abt. 5 Miles that is the Kanhawa with the Ohio and set out upon a hunting Party to view the Land. We steerd nearly East for about 8 or 9 Miles then bore Southwardly, & westwardly, till we came to our camp at the confluence of the Rivers. The Land from the Rivers appeard but indifferent, & very broken; whether these ridges might not be those that divide the Waters of the Ohio from the Kanhawa is not certain, but I believe they are. If so the Lands may yet be good. If not, that which lyes of the River bottoms is good for little.


   
   Roy Bird Cook suggests that this “apparently involved a journey to the headwaters of Oldtown Creek, West Virginia, over the divide to Crooked Creek and down that stream to the site of Point Pleasant. It marked the southernmost point ever reached by Washington in the Ohio Valley; four miles above the site of the French settlement at Gallipolis, Ohio, and forty miles above the site of Huntington, West Virginia” (cookRoy Bird Cook. Washington’s Western Lands. Strasburg, Va., 1930., 25).


